Citation Nr: 0729526	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  02-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970 and served in the United States Army Reserve from 
1970 to 1994, including a period of active service from 
October 1990 to January 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Appeals (VA) Regional Office (RO) in Columbia, South 
Carolina.  In October 2003, August 2005, and December 2006, 
the Board remanded the veteran's case to the RO for further 
evidentiary development.  Substantial compliance having been 
completed, the case has been returned to the Board.  

In September 2002, the veteran testified at a personal 
hearing before a Decision Review Officer at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

The Board notes that the veteran is service connected for 
psychosis for the purpose of establishing eligibility to 
treatment.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The preponderance of the competent evidence is against a 
finding that paranoid schizophrenia had its onset during a 
period of active duty or active duty for training, manifested 
to a compensable degree within one year of separation from 
active military service, or permanently increased in severity 
during a period of active military service.  



CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
active military service, nor may a psychosis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp 
2006); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306, 3.307, 
3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in March 2001, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The March 2001 notification letter did 
not include the last two elements; however, the Board finds 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notice as to degrees of disability and effective dates 
in the September 2006 supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
hearing transcripts, service personnel records, and service 
medical records.  The veteran has submitted some of his 
service medical records, and VA also has received the 
veteran's service medical records from the National Personnel 
Records Center (NPRC).  The Board notes that no service 
medical records from the veteran's first period of active 
duty are in the veteran's claims file, besides his 
immunization record.  VA has requested the veteran's complete 
service medical records from the NPRC, and NPRC reportedly 
sent all records available. 

The Board notes that this case has been remanded by the Board 
three times to ensure that the VCAA has been complied with.  
In an October 2005 response to the RO's request to provide 
the exact dates of specific duty training for the veteran's 
reserve service in 1988, the NPRC advised the RO that the 
exact dates were not a matter of record.  NPRC did provide 
copies of records regarding the veteran's earned retirement 
points.  A request to the veteran's former reserve unit 
resulted in a response that there were no records for the 
veteran there, that the unit did not keep records unless the 
person was assigned to the unit, and that the unit 
administrator did not have any information on where the 
records would be located.  The NPRC has also reported that 
there were no records for the veteran from the base he 
asserts he was doing his reserve training at when his 
schizophrenia had its onset.  The Board finds that VA has 
made reasonable efforts to obtain all relevant records.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of lay statements, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.  Accordingly, it is not necessary 
to obtain a medical examination or medical opinion in order 
to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i), Duenas, 18 Vet. App. at 517.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that his schizophrenia had its onset 
while he was training in the Army Reserve.  The veteran has 
two different periods of active service, and in the time 
between these two periods, he was in the Reserve.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as psychoses or 
paranoid schizophrenia, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).

Section 101(24) of Title 38 of the United States Code makes a 
clear distinction between those who have served on active 
duty for training and those who have served on inactive duty 
for training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ADUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (IADUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002); 
38 C.F.R. § 3.6.  Service connection is not legally merited 
when the disability results from a disease process during 
IADUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran's paranoid schizophrenia had its onset during a 
period of active duty or active duty for training, manifested 
to a compensable degree within one year of his separation 
from active service, or was aggravated by any active military 
service.  

There is no competent medical evidence of record indicating 
that schizophrenia manifested during the veteran's first 
period of active duty, from April 1968 to April 1970, or 
within one year of his separation from active duty.  In fact, 
the veteran himself has asserted that his schizophrenia had 
its onset in January 1988.  The first showing of 
schizophrenia is more than 17 years after the veteran's April 
1970 discharge from active duty and evidence against a 
finding that the disorder manifest in service or within one 
year of his separation from active military service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).   

In a January 2004 written statement, the veteran maintained 
that he was "at reserve duty in Charleston, SC in 1988," 
when he initially exhibited symptoms of his psychiatric 
disorder.  He said that he left the reserve meeting and saw 
his physician, Dr. R., who hospitalized him.  Included with 
the veteran's service medical records, and in the claims 
files, are letters, dated in February and March 1988, from 
Dr. S.R., the veteran's physician, indicating that the 
veteran was under his care and unable to report for reserve 
duty.

Additional records from Dr. S.R. show that the veteran was 
hospitalized for his psychiatric condition on multiple 
occasions prior to his second period of active service, and 
on multiple occasions after his second period of active 
service.  As to the onset of the veteran's disability, a 
January 20, 1988 admission note by Dr. S.R. stated that the 
veteran was referred for evaluation "after being felt to 
have some paranoid behaviors at work," and that the veteran 
"has worked as an electrician at WestVaco for 15 years."  
The February 1988 discharge note also reported that the 
veteran was admitted with a history of some paranoid behavior 
noted by "peers at work, family members and the Counselling 
Department at WestVaco..."  The discharge diagnosis was 
probable paranoid schizophrenia.  That same month, the 
veteran would be diagnosed with schizophrenia.  The records 
surrounding the veteran's first hospitalization for 
schizophrenia note that he was referred for behavior at work, 
multiple reports stated that the veteran worked at WestVaco.  

None of the reports associated with the veteran's first 
hospitalization for schizophrenia noted that the veteran 
initially came to the hospital from his reserve unit.  The 
service medical records around the same time period are 
devoid of any reports that the veteran left a training 
session after displaying paranoid behavior.  Furthermore, the 
findings of the mental status examination of January 20, 1988 
noted that the veteran was "casually and neatly dressed."  
There is no reference to the veteran wearing any service 
uniform.  The above is evidence against a finding that the 
veteran displayed paranoid behavior at training for the Army 
reserves and then went to the hospital on January 20, 1988.  

While service personnel records contain information showing 
that the veteran earned retirement points for active duty 
from April 1987 to April 1988, these records do not provide 
the dates on which the veteran served on ADUTRA or IADUTRA.  
As explained in the previous section, VA has made reasonable 
efforts to locate information detailing exactly when the 
veteran was training with the Army, and what specific type of 
training he was involved in.  However, after this search, 
there is simply no evidence, other than the veteran's 
statements, that his schizophrenia should be attributed to a 
period of training in the Army reserves.  He would not 
qualify if this was inactive duty for training.  Given the 
above, the Board does not find credible the veteran's 
statements, asserting that he left reserve duty in 1988 and 
went to the hospital where he was eventually diagnosed with 
schizophrenia.  Moreover, even assuming for the sake of 
argument that the veteran was training with the reserves when 
his schizophrenia began, there is no competent evidence that 
any training was ADUTRA, as opposed to IADUTRA.  

As explained above, there is clear and unmistakable evidence 
that the veteran's schizophrenia had its onset prior to the 
veteran's short period of active duty in the early 1990's.  
There is no entrance examination of record for the veteran's 
active service between October 1990 and January 1991.  
Instead, there is a consult request dated in October 1990 
requesting that the veteran be evaluated for an over 40 
(years of age) clearance, and that he be evaluated for 
deployment with history of two abnormal electrocardiograms 
noted in physical examinations in 1986 and 1989.  Later 
records show that the veteran was found to be non-deployable.  
The service medical records for the veteran's second period 
of active service do not mention any psychiatric disorder.  
As noted above, the veteran had been hospitalized for his 
schizophrenia on multiple occasions prior to this period of 
active service.  There is no evidence of record showing that 
the veteran's preexisting psychiatric condition permanently 
worsened during his period of active service from October 
1990 to January 1991.  

In sum, the preponderance of the competent evidence is 
against a finding that schizophrenia manifested during the 
veteran's first period of active service or until many years 
thereafter, that schizophrenia can be attributed to a period 
of active duty or active duty for training, and that 
schizophrenia was permanently aggravated by the veteran's 
second period of active service.  Thus, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


